        Case 2:14-cr-00026-GMN-NJK Document 84 Filed 09/11/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     MONIQUE KIRTLEY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Monique_Kirtley@fd.org
 6
 7   Attorney for Anthony Revels

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:14-cr-026-GMN-NJK

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                   (Second Request)
14   ANTHONY REVELS,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between United States
18   Attorney Nicholas A. Trutanich and Assistant United States Attorney Christopher Lin, counsel
19   for the United States of America, and Federal Public Defender Rene L. Valladares and Assistant
20   Federal Public Defender Monique Kirtley, counsel for Anthony Revels, that the Revocation
21   Hearing currently scheduled on September 30, 2020, at 3:00pm, be vacated and continued to a
22   date and time convenient to the Court, but no sooner than sixty (60) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Mr. Revels is currently pending a state case matter, which is related to the
25   allegation contained in paragraph one of the revocation of supervised release petition filed on
26   July 24, 2020. ECF No. 69.
        Case 2:14-cr-00026-GMN-NJK Document 84 Filed 09/11/20 Page 2 of 3




 1          2.      Counsel would like to see the results of the preliminary hearing before
 2   proceeding in the instant matter.
 3          3.      Mr. Revels is not in custody and agrees with the need for the continuance.
 4          4.      The parties agree to the continuance.
 5          This is the second request for a continuance of the revocation hearing.
 6          DATED this 9th day of September, 2020.
 7
 8    RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
      Federal Public Defender                        United States Attorney
 9
10       /s/ Monique Kirtley                            /s/ Christopher Lin
      By_____________________________                By_____________________________
11    MONIQUE KIRTLEY                                CHRISTOPHER LIN
      Assistant Federal Public Defender              Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
          Case 2:14-cr-00026-GMN-NJK Document 84 Filed 09/11/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:14-cr-026-GMN-NJK
 4
                   Plaintiff,                            ORDER
 5
            v.
 6
     ANTHONY REVELS,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11   Wednesday,    September     30,   2020   at    3:00   p.m.,   be   vacated   and   continued

12   to   December 2, 2020, at the hour of 10:00 a.m. in Courtroom 7D before Judge Gloria M.

13   Navarro.

14                     11 day of September, 2020.
            DATED this ___

15
16
                                                   UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                     3
